Title: To Thomas Jefferson from Valade, 24 August 1787
From: Valade, M.
To: Jefferson, Thomas


[Paris], 24 Aug. 1787. Offers TJ a portrait of Louis XVI, dressed in ceremonial garb. The picture is 5 by 4 feet, in a gilded frame ornamented by the arms of the king; was executed by a fine artist “pour une Salle d’audience ou pour orner un Sallon. Il seroit bien proportionne pour le Cabinet de Votre Excellence.” Hopes TJ will be interested in acquiring it or will tell his friends about it. Recalls that he procured for TJ the portrait of Dr. Franklin.
